Citation Nr: 0319802	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  01-04 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material has been submitted to reopen the 
claim for entitlement to service connection for a low back 
condition.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to 
April 1958 and again from July 1958 to July 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision which found 
no new and material evidence to reopen the claim of 
entitlement to service connection for a low back condition.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c)(2002).  


FINDINGS OF FACT

1.  In a November 1999 rating decision, the RO did not reopen 
the claim for service connection for a low back condition.  
The veteran was notified of that decision and of his 
appellate rights that same month; he did not file a timely 
appeal.

2.  The additional evidence received since the November 1999 
decision is new, relevant, and directly relates to the claim 
of service connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The RO's November 1999 decision denying service 
connection for a low back condition was final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2002).

2.  Evidence submitted subsequent to November 1999 regarding 
service connection for a low back condition is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(b) 
(2002).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  


The last final rating decision wherein the RO denied service 
connection for a low back condition in November 1999 was made 
on the basis that the most recent evidence did not show that 
treatment during service was for a chronic condition rather 
than for an acute episode of low back strain.  The veteran 
was notified of this decision and his procedural and 
appellate rights in a letter of the same month; however, he 
did not appeal this decision.  He did not submit a VA Form 9 
or substantive appeal within one year of the November 1999 
notice of no new and material evidence presented to reopen 
the claim for his low back condition.  He also did not submit 
a substantive appeal within 60 days of the January 2001 
statement of the case.  

The Board has reviewed the evidence received into the record 
since the November 1999 RO denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for a low back condition.  Specifically, 
an October 2000 medical statement from Jesus A. Maldonado, 
MD, indicated that the veteran injured his back in service 
and that there was good medical probability that the 
veteran's present low back condition was produced by the 
referred trauma to the low back.  Additionally, an 
August 2002 medical statement from Jose G. Amy Sanchez, MD, 
also stated that it was possible that the veteran's chronic 
back pain might be related to back trauma he sustained while 
he was in the military service in 1961, according to his 
military medical records.  Thus, this evidence bears directly 
and substantially upon the specific matter under 
consideration.  This evidence, whose credibility is presumed, 
indicates that a chronic low back condition is linked to 
injury sustained in service.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.  However, upon 
further review, the Board finds that additional development 
is required.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist and 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim.  The VCAA also 
eliminates the requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  He received notice 
by letter in February 2002.  This notice from the RO informed 
the veteran of what assistance VA would provide, what was 
needed from him regarding his claim.  Various notices and 
communications, also from the RO, such as a May 2002 rating 
decision, and the March 2003, supplemental statement of the 
case, informed the veteran of the applicable laws and 
regulations needed to substantiate his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He canceled his scheduled 
personal hearing.  Therefore, the Board finds that VA has 
complied with all obligations to inform the veteran of the 
applicable laws and regulations and with all duties to assist 
the veteran in the development of the issues discussed above.  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

New and material evidence to reopen the veteran's claim for a 
low back condition was submitted, and to this extent only, 
the claim is granted.


REMAND

In light of the reopening of the veteran's claim for service 
connection for a low back condition, additional development 
is required.  Both Drs. Maldonado and Sanchez, two private 
physicians that treated the veteran for his back condition, 
indicate that the veteran's inservice injury could have 
possibly caused his chronic low back condition.  
Specifically, Dr. Sanchez gave this opinion, according to 
review of the veteran's military medical records.  As a 
result, the claim was reopened for entitlement to service 
connection for a low back condition.  This case must now be 
decided de novo and the medical statements made by these 
physicians are no longer presumed credible.  It is important 
to obtain the medical records of treatment for the veteran's 
low back condition from these physicians in connection with 
this claim.  Thereafter, if there is additional medical 
evidence submitted in connection with this claim, the veteran 
should be reexamined for a medical opinion regarding the 
etiology of the veteran's low back condition.  

Accordingly, the case is remanded for the following:

1.  After obtaining the appropriate 
releases of information, the RO should 
attempt to obtain the medical records 
relating to treatment of the veteran's 
low back, if any, from Drs. Maldonado and 
Sanchez, and associate these records with 
the claims folder.  

2.  Any additional VA inpatient and 
outpatient treatment records related to 
the treatment of the veteran's low back 
condition since 1999, should be obtained 
and associated with the claims folder.  

3.  The veteran should undergo a VA 
examination.  All indicated testing 
should be performed.  The examiner should 
be asked to opine whether it is at least 
as likely as not that the veteran's 
current low back condition is the result 
of injury incurred during his active duty 
service.  A rationale with supporting 
evidence should be given for any opinion 
proffered.  The examiner should review 
the claims folder.  

4.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his accredited 
representative should be given the 
opportunity to respond to the SSOC.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



